Opinion filed March 11, 2010




                                           In The


   Eleventh Court of Appeals
                                         __________

                                    No. 11-09-00192-CV
                                        __________

                      IN THE INTEREST OF H.A.D., A CHILD


                       On Appeal from the County Court at Law No. 2

                                    Midland County, Texas

                                Trial Court Cause No. AD-32,645


                               MEMORANDUM OPINION

       Appellants have filed in this court a motion to dismiss the appeal. The motion is granted,
and the appeal is dismissed.


                                                    PER CURIAM


March 11, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.